PlERRON, J.,
dissenting: I respectfully dissent. The issue in this matter is not whether the appellant Comstock was sneaky in using his older brother’s first name and date of birth to get into bars when the appellant was underage, 18 or so years ago. Neither is it whether his actual name is Gary or Charles. The issue is whether the appellant was sufficiently identified as the real party in interest to allow the appellees to defend themselves against him in this lawsuit.
There is nothing in the record to indicate there is a question as to which actual, corporeal, individual human being is bringing the law suit, regardless of which first name appellant has used. He may well have been in violation of state and federal laws to use his brother’s first name, age, and social security number in certain circumstances. But there is no indication that there has been a defrauding of anyone by the use of his brother’s first name in this lawsuit. The appellee, tire trial court, and the majority appear to take the position that since he initially used his brother’s first name, any lawsuit brought under that name was fraudulent and void. None of the cases cited to us stand for that proposition.
Surprisingly, there appears to be little case law on this precise issue that the parties or we have been able to find. I believe Williams v. United States, 405 F.2d 234, 237-39 (5th Cir. 1968), is of some assistance in that it allows for the relation back of a “new” plaintiff if the defendant had fair notice of that person’s claim being involved.
The appellees had no problem identifying who was suing them. In the briefs and at oral argument, no prejudice could be shown by the appellee that was caused by the use of Gaiy’s first name by Charles. For the purposes of this litigation, there is nothing more significant about Charles’ use of Gaiy’s name in bringing the action than if he had brought it under a nickname.
I believe this ruling elevates form over substance and would reverse. If his brother, the state, or federal officials believe action *415should be taken against the appellant for the use of Gary’s first name in the past, that would be up to them.